Exhibit 10.3

 

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

THIS DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is made and
entered into the 25th day of July, 2008 to be effective as of the effective date
(the “Effective Date”), between Artann Laboratories, Inc., (“Artann”) a Delaware
corporation, and ProUroCare Medical Inc., (“ProUroCare”) a Nevada corporation.

 

WITNESSETH:

 

WHEREAS, ProUroCare has expertise and intellectual property in the field of
urologic products and applications; and

 

WHEREAS, Artann has developed expertise and intellectual property in the area of
a prostate mechanical imaging system; and

 

WHEREAS,  ProUroCare and Artann desire to enter into (i) this Agreement and
(ii) a License Agreement of even date herewith (the “License Agreement”) whereby
Artann grants certain patent, trade secret and technology license rights to
ProUroCare with respect to various prostate mechanical imaging systems (the “PMI
System”); and

 

WHEREAS, Artann and ProUroCare desire to work together pursuant to the terms of
this Agreement to develop and commercialize PMI Systems.

 

AGREEMENTS:

 

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties mutually agree
as follows:

 

ARTICLE 1
DEFINITIONS

 


1.1           SPECIFIC DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS SET FORTH OR AS REFERENCED BELOW:


 

“2008 ProUroCare Offering” means one or more public or private equity offerings
that raises at least Four Million Dollars ($4,000,000.00) by ProUroCare after
the date of signing of this Agreement.

 

“2008 Offering Price” means the weighted average price that ProUroCare shares
have traded over the forty five (45) day period prior to the date of the closing
of the 2008 ProUroCare Offering.

 

“510K” means an application filed with FDA pursuant to § 510(k) of the Medical
Device Amendments of 1976 to the Federal Food, Drug and Cosmetic Act to initiate
marketing and sales in the U.S.

 

1

--------------------------------------------------------------------------------


 

“Agreement” means this Agreement and all Exhibits hereto.

 

“Artann” means Artann Laboratories, Inc.

 

“Artann Trade Secrets” means the Confidential Information of Artann (e.g.,
software source code) that are used or useful in the use, manufacture or sale of
a PMI System and which provide a sustainable competitive technology and which
qualify fully as trade secret information within the normal and common meaning
of that term under the laws of the State of New Jersey.

 

“Confidential Information” means know-how, trade secrets, and unpublished
information disclosed (whether before or during the term of this Agreement) by
one of the parties (the “disclosing party”) to the other party (the “receiving
party”) or generated under this Agreement, excluding information which:

 


(A)           WAS ALREADY IN THE POSSESSION OF RECEIVING PARTY PRIOR TO ITS
RECEIPT FROM THE DISCLOSING PARTY (PROVIDED THAT THE RECEIVING PARTY IS ABLE TO
PROVIDE THE DISCLOSING PARTY WITH REASONABLE DOCUMENTARY PROOF THEREOF);


 


(B)           IS OR BECOMES PART OF THE PUBLIC DOMAIN BY REASON OF ACTS NOT
ATTRIBUTABLE TO THE RECEIVING PARTY;


 


(C)           IS OR BECOMES AVAILABLE TO RECEIVING PARTY FROM A SOURCE OTHER
THAN THE DISCLOSING PARTY WHICH SOURCE, TO THE BEST OF RECEIVING PARTY’S
KNOWLEDGE, HAS RIGHTFULLY OBTAINED SUCH INFORMATION AND HAS NO OBLIGATION OF
NON-DISCLOSURE OR CONFIDENTIALITY TO THE DISCLOSING PARTY WITH RESPECT THERETO;


 


(D)           IS MADE AVAILABLE BY THE DISCLOSING PARTY TO A THIRD PARTY
UNAFFILIATED WITH THE DISCLOSING PARTY ON AN UNRESTRICTED BASIS;


 


(E)           HAS BEEN INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY WITHOUT
BREACH OF THIS AGREEMENT OR USE OF ANY CONFIDENTIAL INFORMATION OF THE OTHER
PARTY; OR


 


(F)            HAS BEEN OR MUST BE PUBLICLY DISCLOSED BY REASON OF LEGAL,
ACCOUNTING OR REGULATORY REQUIREMENTS BEYOND THE REASONABLE CONTROL, AND DESPITE
THE REASONABLE EFFORTS OF THE RECEIVING PARTY.


 

All Confidential Information disclosed by one party to the other under this
Agreement with the exception of PMI Documentation and Artann Trade Secrets shall
be in writing and bear a legend “Company Proprietary” or words of similar import
or, if disclosed in any manner other than writing, shall be preceded or followed
by an oral statement indicating that the information is Company proprietary or
confidential, with an identification of the particular information that is
Company proprietary or confidential.  PMI Documentation and Artann Trade Secrets
will be considered Confidential Information by default.

 

“Effective Date” means ten (10) days after close of the 2008 ProUroCare Offering
or November 30, 2008, whichever is first to occur.

 

2

--------------------------------------------------------------------------------


 

“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

 

“FDA Approval” means approval by the FDA of a 510K or PMA to commercially sell a
Product.

 

“Field of Use” means diagnosis or treatment of urologic disorders of the
prostate, kidney or liver.

 

“Generation V PMI System” means the most current PMI System existing as of the
Effective Date of the Agreement.

 

“Intellectual Property” means U.S. and foreign patents and patent applications,
know-how, trade secrets, Inventions, discoveries and technical information
including but not limited to information embodied in drawings, designs, mask
works, mask work applications, copyrights, copyright applications, trademarks
and trademark applications, material specifications, processing instructions,
formulas, equipment specifications, product specifications, confidential data,
computer software, electronic files, research notebooks, invention disclosures,
research and development reports and the like related thereto and all
amendments, modifications and improvements to any of the foregoing.

 

“Invention” means any invention, whether or not patented or patentable, and
whether or not memorialized in writing.

 

“PMA” means a pre-market approval application filed with the FDA as more fully
defined under 21 U.S.C. Section 360(e), to obtain permission to initiate
marketing and sales in the U.S.

 

“PMI System” means the Artann’s prostate mechanical imaging system consisting of
a 1) transrectal probe with pressure sensor arrays, 2) positioning system, 3)
data processing unit, 4) real time imaging display, and 5) operating system, as
generally outlined in the journal article entitled “Prostate Mechanical
Imaging:  A New Method for Quantitative Prostate Assessment” by Weiss, et al.

 

“PMI Documentation” means software and software source code (if, and to the
extent such code is not maintained as an Artann Trade Secret); any and all
drawings, schematics, assembly information, methods, specifications, know how,
procedures, processes, designs, technical data and engineering reports necessary
and/or useful in the development, use and manufacture of a PMI System.

 

“Product” means a PMI System including all improvements and modifications
applicable thereto, except for improvements and modifications that are developed
for a different medical device which have only tangential application to a PMI
System and which were developed independently of any activities conducted under
this Agreement and/or the Development and Commercialization Agreement.

 

“ProUroCare” means ProUroCare Medical, Inc.

 

3

--------------------------------------------------------------------------------


 

“Territory” means anywhere and everywhere in the world.

 


1.2           DEFINITIONAL PROVISIONS.


 


(A)           THE WORDS “HEREOF,” “HEREIN,” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISIONS OF THIS AGREEMENT.


 


(B)           TERMS DEFINED IN THE SINGULAR SHALL HAVE A COMPARABLE MEANING WHEN
USED IN THE PLURAL, AND VICE-VERSA.


 


(C)           REFERENCES TO AN “EXHIBIT” OR TO A “SCHEDULE” ARE, UNLESS
OTHERWISE SPECIFIED, TO ONE OF THE EXHIBITS OR SCHEDULES ATTACHED TO OR
REFERENCED IN THIS AGREEMENT, AND REFERENCES TO AN “ARTICLE” OR A “SECTION” ARE,
UNLESS OTHERWISE SPECIFIED, TO ONE OF THE ARTICLES OR SECTIONS OF THIS
AGREEMENT.


 


(D)           THE TERM “PERSON” INCLUDES ANY INDIVIDUAL, PARTNERSHIP, JOINT
VENTURE, CORPORATION, TRUST, UNINCORPORATED ORGANIZATION OR GOVERNMENT OR ANY
DEPARTMENT OR AGENCY THEREOF.


 

ARTICLE 2
DEVELOPMENT ACTIVITIES

 


2.1           PURPOSE.   ARTANN AND PROUROCARE INTEND TO COLLABORATE TOGETHER TO
DEVELOP, COMMERCIALIZE AND MARKET PMI SYSTEMS.  TOWARD THAT END, CLINICAL
TESTING REGULATORY APPROVAL AND PRODUCT REFINEMENT OF THE PMI SYSTEM IS
INDICATED.  EACH PARTY SHALL PERFORM ITS RESPECTIVE OBLIGATIONS PURSUANT TO THE
PROCESS SET FORTH IN THIS AGREEMENT.


 

2.2           Clinical Testing and IDE Submission.

 

(a)           Unless otherwise specified, Artann shall conduct and complete all
pre-clinical activities and testing on the Generation V PMI System.

 

(b)           Unless otherwise specified, Artann shall be responsible for
obtaining all necessary FDA regulatory approval for tests of the Generation V
PMI System pursuant to an IDE including specification of the scope of IDE
clinical study, selection of investigational sites, preparation of investigator
brochures, instruction and training of clinical investigators, data collection
and analysis reporting of adverse IDE events and overall preparation and
prosecution of FDA approved IDE clinical studies.  It is understood that all
chosen investigational sites shall be acceptable to Artann, shall not conflict
with the NIH grant objectives and shall be subject to the inventory and
accountability requirements as specified by the Department of Health and Human
Services.

 

(c)           Artann may solicit, accept and utilize NIH grant monies for the
conduct of such pre-clinical and clinical studies, as, if, and to the extent
permitted in any such grants.

 

(d)           Artann shall share information with ProUroCare necessary to
facilitate a mutual understanding of the status of the clinical studies and the
decision-making in connection

 

4

--------------------------------------------------------------------------------


 

therewith.  Without limiting the foregoing, Artann shall provide ProUroCare with
a summary of the clinical activities and developments as reasonably requested by
ProUroCare.  Such report shall encompass data, records and reports generated by
or for hospitals, clinics and health care groups and all reports and information
on the IDE clinical study provided to the FDA and all information and reports
received from the FDA.  ProUroCare shall be provided a copy of the NIH grant.

 

(e)           ProUroCare shall provide clinical study advice and assistance, at
no charge to Artann, including but not limited to suggestions on the selection
of investigators, the scope and content of clinical study protocol and IDE
submissions, the preparation of investigator brochures, the claims to be
addressed and supported in the study, and the overall conduct of the clinical
studies.  Although not bound to follow such ProUroCare advice and suggestions,
Artann shall give it due consideration and preference whenever feasible.

 

2.3           510K/PMA Regulatory Submission.

 

(a)           Unless otherwise specified, Artann shall be responsible for
preparing all necessary regulatory approvals for the Generation V PMI System via
a 510K or PMA application to FDA in accordance with the NIH grant funding even
though the 510K or PMA application may be drafted or prepared in significant
part by Hogan & Hartson and/or other regulatory and consulting groups.

 

(b)           Artann may solicit, accept and utilize NIH grant monies for such
510K or PMA submission, as, if and to the extent permitted in any such grants.

 

( c)          Artann shall share information with ProUroCare on the proposed
510K or PMA application strategy, including but not limited to details on the
proposed claims, warnings, contradictions and use instructions for which
approval is to be sought.  Without limiting the foregoing, Artann shall allow
ProUroCare to review and comment upon any and all draft 510(K) or PMA
submissions and shall modify any such 510(K) or PMA submission as requested by
ProUroCare, unless such ProUroCare requested modification would delay the date
that the 510(K) or PMA is filed with and/or approved by FDA.

 

(d)           The 510(K) or PMA application shall be submitted in the name of
Artann, but application shall be made to FDA to have the name on the application
changed from Artann to ProUroCare upon the first commercial sale of the
Generation V PMI System.

 

2.4           Product Refinement.

 

(a)           Artann shall provide Product hardware and software development,
refinement and debugging services to ready the Generation V PMI System for
commercial sale.  Such development, refinement and debugging services shall,
among other things, address issues, concerns and deficiencies identified in IDE
clinical testing and satisfy FDA concerns.

 

(b)           Artann may solicit, accept and utilize NIH grant monies for such
Product refinement, as, if, and to the extent permitted in any such grants.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3

PAYMENT FOR DEVELOPMENT ACTIVITIES

 

3.1           In consideration for the development activities undertaken by
Artann hereunder, ProUroCare shall provide Artann; 1) the equity set forth in
Section 3.2; 2) the milestone payments set forth in Section 3.3, and 3) the
retainer fee set forth in Section 3.4.

 

3.2           Equity.

 

ProUroCare shall provide equity (i.e., shares of stock) in ProUroCare having a
value of approximately One Million Dollars ($1,000,000.00) upon completion of
the FDA approved IDE clinical studies more fully described in Section 2.2 and
submission of a 510(K) or PMA as outlined in Section 2.3 on the Generation V PMI
System.  The exact number of shares of stock in ProUroCare shall equal
$1,000,000.00 divided by the fair market value price per share of ProUroCare
stock, with that price being the weighted average price that ProUroCare shares
have traded over the forty five (45) day period prior to the date of the
510(K) or PMA submission.  In no event shall the fair market price per share
used for this computation be less than eighty percent (80%) of the 2008 Offering
Price.

 

3.3           Milestone Payments.

 

ProUroCare shall make the following milestone payments to Artann:

 

(a)           Two Hundred Fifty Thousand Dollars ($250,000.00) upon initiation
of an FDA approved IDE clinical study (i.e., upon first actual use of a
Generation V PMI System on a patient enrolled in the IDE clinical study) on the
Generation V PMI System as more fully described in Section 2.2;

 

(b)           Two Hundred Fifty Thousand Dollars ($250,000.00) upon completion
of that FDA approved IDE clinical study and submission of a 510(K) or PMA on the
Generation V PMI System; as more fully described in Section 2.3; and

 

(c)           Seven Hundred Fifty Thousand Dollars ($750,000.00) upon FDA
approval of a 510(K) or PMA to allow the Generation V PMI System to be
commercially sold.

 

3.4           ProUroCare shall pay Artann a monthly retainer fee for technical
advice and training of ProUroCare representatives by qualified Artann personnel,
as may be most appropriate, to facilitate a thorough understanding of the
Generation V PMI System and the PMI Documentation.  Although the exact number of
days that it will take Artann personnel to conduct such advice and training is
not now known, it is anticipated that it may take up to twenty-five (25) days
per month for the first six (6) months and twelve (12) days per month for the
following twelve (12) months.  The monthly fee retainer shall be paid within ten
(10) days from the end of the month starting from the Effective Date of the
Agreement and shall be Thirty Thousand Dollars ($30,000.00) per month for each
of the first six (6) months from the Effective Date of the Agreement and Fifteen
Thousand Dollars ($15,000.00) per month for the next twelve (12)

 

6

--------------------------------------------------------------------------------


 

months.  It is understood and agreed that any intellectual property (e.g., any
patentable invention) provided through or as a part of this technical advice and
training shall not be deemed to be work made for hire and ProUroCare shall not
obtain any property rights thereto.

 

3.5           Product Development Success Bonus.

 

ProUroCare shall provide equity (i.e., shares of stock) in ProUroCare having a
value of approximately One Million Dollars ($1,000,000.00) as a bonus if FDA
approval for commercial sale of the Generation V PMI System is obtained within
fifteen (15) months of the Effective Date of the Agreement.  The exact number of
shares of stock in ProUroCare shall equal $1,000,000.00 divided by the fair
market value price per share of ProUroCare stock, with that price being the
weighted average price that ProUroCare shares have traded over the forty five
(45) day period prior to the date of the 510(K) or PMA approval for commercial
sale.  Such equity shall be reduced by ten (10) percent per month for each full
month that such FDA approval is delayed beyond such fifteen (15) month period.

 

ARTICLE 4

SCALE UP COMMERCIAL ACTIVITIES

 

4.1           Pre-Commercial Product.

 

Artann shall supply to ProUroCare such quantities of Generation V PMI Systems as
is reasonably required by ProUroCare for pre-commercial test, evaluation,
marketing and clinical study and to facilitate having a third party manufacturer
produce the Generation V PMI Systems for commercial sale.  The number of such
pre-commercial Generation V PMI Systems to be supplied by Artann is anticipated
to number approximately twenty (20).

 

4.2           Commercial Product.

 

Artann may be requested to provide Generation V PMI Systems for ProUroCare’s
initial commercial marketing.  Artann agrees to use best reasonable efforts to
provide such needed commercial Product to ProUroCare and ProUroCare shall use
best reasonable efforts to limit the number of such Product to a number less
than one hundred (100).

 

4.3           Pre-Commercial and Commercial Product.

 

ProUroCare shall pay Artann TBD Dollars for each requested pre-commercial
Generation V PMI System and TBD Dollars for each commercial system.  Payment for
each such system shall be made as follows:  fifty percent (50%) at the date
ProUroCare orders the Generation V PMI System and the remaining fifty percent
(50%) upon delivery to ProUroCare.

 

4.4           Scale-Up Service.

 

Artann shall provide all reasonably requested Generation V PMI System
manufacture and scale-up services to ProUroCare or a third party manufacturer
designated by ProUroCare to facilitate the commercial manufacture of such
Product.  Such services shall be provided by qualified Artann personnel and
ProUroCare shall pay Artann Twelve Hundred Dollars

 

7

--------------------------------------------------------------------------------


 

($1,200.00) per day per individual (based upon an eight (8) hour work day with
partial days being payable on a pro-rata basis) for such services.

 

ARTICLE 5

FUTURE GENERATION PMI SYSTEMS

 

5.1           Future Agreements.

 

The parties contemplate the development and marketing of further and additional
versions and generations of PMI Systems.  ProUroCare shall solicit ideas and
recommendations from Artann, but ProUroCare shall be solely responsible for
setting specifications and outsourcing the manufacture of such further and
additional versions and generations of PMI Systems.  The specific terms for
development and marketing of such further and additional versions and
generations of PMI Systems shall be as specified in a separate agreement entered
into between the parties hereto.

 

5.2           Future NIH Grants.

 

ProUroCare shall have a “right of first negotiation” with Artann regarding any
future NIH grants that Artann receives for the development of Products in the
Field of Use.  The “right of first negotiation” means the right of ProUroCare to
negotiate exclusivity with Artann for a period of ninety (90) days (the “period
of exclusivity”) from the date of such NIH grant to enter into a development and
commercialization arrangement for such Products.  If an agreement is not reached
during this “period of exclusivity”, Artann may enter into a development and
commercialization agreement with a third party, but only upon terms which are no
less favorable than those offered by ProUroCare during the “period of
exclusivity”.

 

ARTICLE 6

CERTAIN REPRESENTATIONS, WARRANTIES AND INDEMNITIES

 

6.1           Representations and Warranties.

 


(A)           ARTANN REPRESENTS AND WARRANTS TO PROUROCARE THAT THE EXECUTION
AND DELIVERY BY ARTANN OF THIS AGREEMENT AND THE PERFORMANCE BY ARTANN OF ITS
OBLIGATIONS HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE
ACTION AND WILL NOT VIOLATE ANY PROVISION OF LAW, ANY ORDER OF ANY COURT OR
OTHER AGENCY OF GOVERNMENT, THE ARTICLES OF INCORPORATION OR BYLAWS OF ARTANN,
AS AMENDED, OR ANY PROVISION OF ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT TO
WHICH ARTANN OR ANY OF ITS PROPERTIES OR ASSETS IS BOUND, OR CONFLICT WITH,
RESULT IN A BREACH OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT OR OTHER INSTRUMENT, OR RESULT IN
THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE, RESTRICTION, CLAIM OR
ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF THE PROPERTIES OR ASSETS OF
ARTANN AND THAT THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY ARTANN
AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF ARTANN, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, SUBJECT, AS TO THE ENFORCEMENT OF REMEDIES, TO THE
DISCRETION OF THE COURTS IN AWARDING

 

8

--------------------------------------------------------------------------------


 


EQUITABLE RELIEF AND TO APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY,
MORATORIUM AND SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY.


 


(B)           PROUROCARE REPRESENTS AND WARRANTS TO ARTANN THAT THE EXECUTION
AND DELIVERY BY PROUROCARE OF THIS AGREEMENT AND THE PERFORMANCE BY PROUROCARE
OF ITS OBLIGATIONS HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
CORPORATE ACTION AND WILL NOT VIOLATE ANY PROVISION OF LAW, ANY ORDER OF ANY
COURT OR OTHER AGENCY OF GOVERNMENT, THE ARTICLES OF INCORPORATION OR BYLAWS OF
PROUROCARE, AS AMENDED, OR ANY PROVISION OF ANY INDENTURE, AGREEMENT OR OTHER
INSTRUMENT TO WHICH PROUROCARE OR ANY OF ITS PROPERTIES OR ASSETS IS BOUND, OR
CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF
TIME OR BOTH) A DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT OR OTHER INSTRUMENT,
OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE, RESTRICTION, CLAIM
OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF THE PROPERTIES OR ASSETS OF
PROUROCARE AND THAT THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
PROUROCARE AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF
PROUROCARE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT, AS TO THE
ENFORCEMENT OF REMEDIES, TO THE DISCRETION OF THE COURTS IN AWARDING EQUITABLE
RELIEF AND TO APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM AND
SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY.


 


LIMITATION OF LIABILITY.  ARTANN WILL NOT BE LIABLE FOR ANY INDIRECT, SPECIAL
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING BUT NOT
LIMITED TO LOST PROFITS, BUSINESS INTERRUPTION, LOSS OF GOODWILL, OR COSTS OF
PROCUREMENT OF SUBSTITUTE PRODUCT OR SERVICES, OR OTHERWISE, HOWEVER CAUSED AND
UNDER ANY THEORY OF LIABILITY AND WHETHER OR NOT A PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


 


6.2           INDEMNITY.


 


(A)           PURPOSELY LEFT BLANK.


 


(B)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, PROUROCARE
SHALL INDEMNIFY AND HOLD ARTANN, AND EACH OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONSULTANTS HARMLESS FROM AND AGAINST ANY THIRD-PARTY LIABILITY,
LOSSES, DAMAGES, CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE FEES OF
ATTORNEYS AND OTHER PROFESSIONALS AND COURT COSTS) (COLLECTIVELY “LIABILITIES”)
ARISING OUT OF OR CONNECTED WITH (A) ANY BREACH OF THIS AGREEMENT BY PROUROCARE
OR  (B) THE USE BY OR ADMINISTRATION OF THE PROUROCARE PRODUCT TO ANY PERSON
THAT ARISES OUT OF THE USE, MANUFACTURE, SALE, IMPORT OR OTHER EXPLOITATION OF A
PROUROCARE PRODUCT BY PROUROCARE OR A PROUROCARE SUBLICENSEE (EXCEPT TO THE
EXTENT SUCH LIABILITY RESULTED FROM ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ARTANN IN THE DESIGN, SPECIFICATION OR MANUFACTURE OF THE PRODUCT). 
ADDITIONALLY, PROUROCARE SHALL MAINTAIN COMMERCIALLY REASONABLE PRODUCT
LIABILITY INSURANCE WITH SUCH INSURANCE BEING EFFECTIVE AS OF A DATE NO LATER
THAN THE DATE OF FIRST CLINICAL USE INDEPENDENTLY DIRECTED BY PROUROCARE OR
COMMERCIAL SALE OF PRODUCT AND SHALL HAVE ARTANN LISTED AS AN ADDITIONAL INSURED
PARTY ON SUCH INSURANCE.

 

9

--------------------------------------------------------------------------------


 


ARTICLE 7
INTELLECTUAL PROPERTY


 

7.1           Ownership of Intellectual Property.  All Intellectual Property of
ProUroCare existing on the Effective Date, and any Intellectual Property
developed solely by employees of, or consultants working for, ProUroCare in the
course of the Agreement, shall be and remain the property of ProUroCare.  All
Intellectual Property of Artann existing on the Effective Date, and any
Intellectual Property, developed solely by employees of, or consultants working
for Artann in the course of the Agreement, shall be the property of Artann and
ProUroCare shall not acquire any rights therein except pursuant to the License
Agreement.  Any Intellectual Property developed jointly by employees or
consultants of Artann and ProUroCare in the course of work performed under this
Agreement shall be jointly owned by ProUroCare and Artann, with each party
having an undivided interest therein, subject to the License Agreement.

 

7.2           Protection of Intellectual Property.  If either Artann or
ProUroCare proposes to file for any U.S. or foreign patent, copyright and mask
work registration, or any continuation or modification thereof, with respect to
any Joint Invention, or proposes to prosecute any alleged infringement of any
Joint Invention, then such party proposing to file such registration or
prosecute such alleged infringement (“the first party”) shall notify the other
party (“the second party”) in writing and the second party shall have option of
joining in such action.  If the second party elects to join in such action, the
second party shall (i) pay one-half of the total expenses incurred by ProUroCare
and Artann therein, (ii) be entitled to participate in all material steps in
such action, and (iii) in the event of prosecution of alleged infringement, be
entitled to share in one-half of all recoveries.  If the second party elects not
to join in such action, the first party shall be entitled to control such action
and retain all recoveries from the prosecution of alleged infringement, but such
failure to participate shall not affect the second party’s ownership interest in
the Joint Inventions or in any Intellectual Property rights therein.  Whether or
not the second party elects to join in such action, the second party shall, upon
the request of the first party, cooperate with and assist the first party in
such action to the extent required by statute, regulation, or government agency,
including without limitation, executing and delivering all documents in
connection therewith and using its reasonable efforts to obtain such executions
from all appropriate employees and agents of the second party; provided that if
the second party has elected not to participate in such action, the first party
shall reimburse the second party for costs and expenses incurred by the second
party in connection with such cooperation, including any filing and attorneys
fees, but not including internal administrative or personnel expenses of the
second party.  Each party will treat Joint Inventions as Confidential
Information so long as they remain trade secrets under applicable state statutes
or common law except to the extent that such Joint Invention are protected by
federal copyright, patent or mask work statutes.  Except as set forth in this
Section 7.2 and the License Agreement, each party may freely license or assign
Joint Inventions (provided that any assignee agrees in writing to be bound by
the obligations of the licensing or assigning party hereto and obligations of
confidentiality as they apply to Confidential Information hereunder) and neither
party will have any obligation to account to the other with respect to Joint
Inventions.  The obligations of this Section 7.2 shall survive any termination
or expiration of this Agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 8

TERM AND TERMINATION

 

8.1           Term.  Subject to earlier termination as provided in Section 8.2
of this Agreement, this Agreement shall commence upon the Effective Date and is
for an initial term of three (3) years and may thereafter be renewed for
additional one (1) year terms upon mutual agreement of the parties.

 


8.2           TERMINATION.  NOTWITHSTANDING THE PROVISIONS OF SECTION 8.1 ABOVE,
THIS AGREEMENT MAY BE TERMINATED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 


(A)           A PARTY MAY TERMINATE THIS AGREEMENT BY GIVING NOTICE IN WRITING
TO THE OTHER PARTY IF THE OTHER PARTY IS IN BREACH OF ANY MATERIAL OBLIGATION
(E.G., OBLIGATION OF PROUROCARE TO MAKE A PAYMENT AS SPECIFIED UNDER SECTIONS
3.1, 3.2 AND 3.3 HEREOF AND SECTIONS 3.1 AND 3.3 OF THE LICENSE AGREEMENT),
REPRESENTATION, WARRANTY OR COVENANT OF THIS AGREEMENT AND SHALL HAVE FAILED TO
CURE SUCH BREACH WITHIN SIXTY (60) DAYS OF RECEIPT OF WRITTEN NOTICE THEREOF
FROM THE FIRST PARTY;


 

(b)           A party may terminate this agreement at any time by giving notice
in writing to the other party, which notice shall be effective upon dispatch,
should the other party become insolvent, make an assignment for the benefit of
creditors, go into liquidation or receivership or otherwise lose legal control
of its business.

 

8.3           Effect of Termination.

 


(A)           UPON TERMINATION OF THIS AGREEMENT FOR ANY REASON, NOTHING HEREIN
SHALL BE CONSTRUED TO RELEASE EITHER PARTY FROM ANY OBLIGATION THAT MATURED
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.


 


(B)           THE PROVISIONS OF ARTICLE 6 (CERTAIN REPRESENTATIONS, WARRANTIES,
AND INDEMNITIES); ARTICLE 5 (INTELLECTUAL PROPERTY); SECTION 9.1
(NON-DISCLOSURE) AND SECTION 9.12 (ARBITRATION) SHALL SURVIVE A TERMINATION
UNDER SECTION 8.2.

 

ARTICLE 9

MISCELLANEOUS

 

9.1           Non-Disclosure.  Each party agrees not to disclose or use (except
as permitted or required for performance by the party receiving such
Confidential Information of its rights or duties hereunder or under the License
Agreement) any Confidential Information of the other party obtained during the
term of this Agreement until (i) the expiration of four (4) years after the
termination or expiration of this Agreement or (ii) the end of 2015, whichever
is last to occur.  Each party further agrees to take appropriate measures to
prevent any such prohibited disclosure by its present and future employees,
officers, agents, subsidiaries, or consultants during the term of this Agreement
and for a period of (i) four (4) years thereafter or (ii) the end of 2015,
whichever is last to occur.  Artann Trade Secrets shall be kept confidential
perpetually.

 

11

--------------------------------------------------------------------------------


 

9.2           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and the successors or assigns of the parties
hereto; provided, that (i) the rights and obligations of Artann herein may not
be assigned except to any person who succeeds to substantially all of Artann’s
business, and (ii) the rights and obligations of ProUroCare herein may not be
assigned except to any person who succeeds to all or a substantial portion of
ProUroCare’s business to which this Agreement relates.  Any attempted assignment
of this Agreement in violation of this Section 9.2 shall be null and void.

 

9.3           Entire Agreement.  This Agreement and the Development and
Commercialization Agreement, and the agreements contemplated herein and therein
constitute the entire agreements of the parties with respect to the subject
matter of such agreements and supersede all previous proposals or agreements,
oral or written, and all negotiations, conversations or discussions heretofore
had between the parties related to the subject matter of such agreements.

 

9.4           Governing Law.  This Agreement shall be governed by, and
interpreted and construed in accordance with, the laws of the State of New
Jersey, without giving effect to principles of conflicts of laws.  The parties
hereby agree to submit all disputes arising hereunder to the jurisdiction of the
Federal District Court for New Jersey where Artann is resident.

 

9.5           Amendment, Waiver, Discharge, etc.  This Agreement may not be
amended, released, discharged, abandoned, changed or modified in any manner,
except by an instrument in writing signed on behalf of each of the parties to
this Agreement by their duly authorized representatives.  The failure of either
party to enforce at any time any of the provisions of this Agreement shall in no
way be construed to be a waiver of any such provision, nor in any way to affect
the validity of this Agreement or any part of it or the right of either party
after any such failure to enforce each and every such provision.  No waiver of
any breach of this Agreement shall be held to be a waiver of any other or
subsequent breach.

 

9.6           Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other party.

 

9.7           Titles and headings; Construction.  The titles and headings to
Sections herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  This Agreement shall be construed without regard to any presumption
or other rule requiring construction hereof against the party causing this
Agreement to be drafted.

 

9.8           Benefit.  Nothing in this Agreement, expressed or implied, is
intended to confer on any person other than the parties to this Agreement or
their respective successors or permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

9.9           Notices.  All notices or other communications to a party required
or permitted hereunder shall be in writing and shall be delivered personally or
by facsimile (receipt

 

12

--------------------------------------------------------------------------------


 

confirmed) to such party (or, in the case of an entity, to an executive officer
of such party) or shall be given by certified mail, postage prepaid with return
receipt requested, addressed as follows:

 

if to ProUroCare to:

 

ProUroCare Medical, Inc.

5500 Wayzata Boulevard, #310

Golden Valley, MN  55416

Attention:  CEO

Phone:  952-476-9093

Fax:  763-591-5039

 

if to Artann to:

 

Artann Laboratories, Inc.

1459 Lower Ferry Road

West Trenton, NJ  08618-1414

Fax:  (609) 333-0710

Phone:  (609) 333-0712

 

Artann or ProUroCare may change their respective above-specified recipient
and/or mailing address by notice to the other party given in the manner herein
prescribed.  All notices shall be deemed given on the day when actually
delivered as provided above (if delivered personally or by facsimile) or on the
day shown on the return receipt (if delivered by mail).

 


9.10         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD INVALID
BY A COURT OF COMPETENT JURISDICTION, SUCH PROVISION SHALL BE ENFORCED TO THE
MAXIMUM EXTENT PERMISSIBLE AND THE REMAINING PROVISIONS SHALL NONETHELESS BE
ENFORCEABLE ACCORDING TO THEIR TERMS.


 


9.11         EXECUTION OF FURTHER DOCUMENTS.  EACH PARTY AGREES TO EXECUTE AND
DELIVER WITHOUT FURTHER CONSIDERATION ANY FURTHER APPLICATIONS, LICENSES,
ASSIGNMENTS OR OTHER DOCUMENTS, AND TO PERFORM SUCH OTHER LAWFUL ACTS AS THE
OTHER PARTY MAY REASONABLY REQUEST TO FULLY SECURE AND/OR EVIDENCE THE RIGHTS OR
INTERESTS HEREIN.


 


9.12         PURPOSELY LEFT BLANK.


 


9.13.        COMPLIANCE WITH LAWS.  THE PARTIES WILL, AND PROUROCARE SHALL CAUSE
ANY PERMITTED SUBLICENSEES OF PROUROCARE TO, COMPLY WITH ALL APPLICABLE
INTERNATIONAL, NATIONAL, STATE, REGIONAL AND LOCAL LAWS AND REGULATIONS,
INCLUDING ALL APPLICABLE IMPORT AND EXPORT CONTROL LAWS, IN EXERCISING RIGHTS OR
PERFORMING THEIR DUTIES UNDER THIS AGREEMENT.


 

9.14.        Force Majeure.  Neither party shall be in default because of any
failure to perform this Agreement if such failure arises from causes beyond the
control of such party (“the first party”) and without the fault or negligence of
such first party, including without limitation, Acts of God or of the public
enemy, acts of the Government in either its sovereign or contractual capacity,
fires, floods, earthquakes, epidemics, quarantine restrictions, strikes, freight
embargoes

 

13

--------------------------------------------------------------------------------


 

or unusually severe weather.  In each instance, the failure to perform must be
beyond the reasonable control and without the fault or negligence of the first
party.

 

9.15.        Non-Solicitation.  ProUroCare agrees not to solicit any Artann
employee or agent for employment by ProUroCare, irrespective of whether the
proposed employment by ProUroCare shall be in a different capacity than the
capacity in which such person provided services to or for Artann.

 

IN WITNESS WHEREOF, each of the parties has caused this License Agreement to be
executed in the manner appropriate to each.

 

 

ARTANN LABORATORIES, INC.

 

 

 

 

 

By:

/s/ Noune Sarvazyan

 

 

 

 

Its:

CEO

 

 

 

 

 

PROUROCARE MEDICAL, INC.

 

 

 

 

 

By:

/s/Richard C. Carlson

 

 

 

 

Its:

CEO

 

14

--------------------------------------------------------------------------------